UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7154


EDWARD DANE JEFFUS,

                 Petitioner - Appellant,

          v.

S. HOLLEMBAEK,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:15-hc-02240-D)


Submitted:   January 31, 2017              Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward Dane Jeffus appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion for relief from the court’s

dismissal of his 28 U.S.C. § 2241 (2012) petition. *              We have

reviewed the record and find no reversible error.             Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the   reasons   stated   by   the   district   court.     Jeffus   v.

Hollembaek, No. 5:15-hc-02240-D (E.D.N.C. Oct. 5, 2016).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                  AFFIRMED




      *To the extent that Jeffus appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition for failure to
prosecute, Jeffus’ claims are rendered moot by the district court’s
thorough consideration of his petition in its subsequent order
denying Jeffus’ Rule 60(b) motion.

                                     2